DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/22/2020 have been fully considered but they are not persuasive. 
Applicant argued that, “Figiel does not disclose or teach inter alia "pivoting the core support panel at a core angle above the frame, the pivoting of the core support panel thereby causing pivoting of the lower body support panel at a lower body angle above the frame; pivoting the backrest at a back angle above the frame, the back angle corresponding to the lower body angle". Figiel does not teach such steps and is silent with regard to the lower body angle corresponding to the back angle.”
This is not found persuasive. Figiel teaches a vascular position of the bed (Column 2, lines 4-6). In addition, Figiel shows a position in which the bed is tilted towards the head side with the foot and head portions raised, although not the exact horizontal positions for those rests. Figiel is thus capable of achieving the vascular position. However, to clarify the rejection, a new secondary reference has been added which more clearly teaches the claimed configuration, and considering that Figiel specifically mentions a vascular position, it would have been obvious to one of ordinary skill in the art to place the bed of Figiel into the position of the secondary reference as set forth below. 
Applicant also argued, “As stated by the Examiner at page 3 of the Final Office Action "Additionally, Examiner notes that Figiel describes in Column 6, lines 14-26 that the frame can be moved into a variety of positions and that each panel is independently pivotable in relation to the support frame, thus even if an angled position is not shown specifically in the figures, Figiel is capable of angling the lower body support panel to achieve various positions." (emphasis added). The Applicant submits 
This is not found persuasive. In the present rejection as set forth below, there is a new secondary reference added to modify Figiel to teach the single actuator pivoting the thigh and foot sections at the hinge. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the foot section of Figiel to pivot with the actuator at the hinge in the manner of Roussy in order to achieve positions with the foot section sloped downward, which may be preferable to some users based on comfort and user preference. 
Applicant also argued, “Further, the Applicant submits that Figiel does not teach inter alia "tilting the frame at a tilt angle relative to the base such that the head end of the frame is located below the foot end of the frame, the tilt angle corresponding to the lower body angle and to the back angle, wherein the tilting of the frame at the tilt angle positions the lower body support panel horizontally at a first horizontal plane and the backrest horizontally at a second horizontal plane below the first horizontal plane, thereby placing the patient support device in the vascular position" of the instantly claimed subject matter. In Figiel, there is no positioning of the back rest and lower body support panel to horizontal planes, where the horizontal plane of the backrest is below the horizontal plane of the lower body support panel and the tilt angle corresponds to the lower body angle and to the back angle.”
This is not found persuasive. As discussed above, Figiel teaches a vascular position of the bed (Column 2, lines 4-6). In addition, Figiel shows a position in which the bed is tilted towards the head side with the foot and head portions raised, although not the exact horizontal positions for those rests. Figiel is thus capable of achieving the vascular position. However, to clarify the rejection, a new secondary reference has been added which more clearly teaches the claimed configuration. 

This is not found persuasive. Figiel does not explicitly teach a lower body actuator, however it is implied that one is present from the positions of the lower body panel shown, i.e. the fact it is moved up 
Applicant further argued, “The Applicant submits that Zur teaches using a single power means for adjusting support panels, which are not independently pivotable in relation to the support frame as in Figiel. Further, the Applicant notes the Examiner relies on FIG. 18 and FIG. 19 of Zur where there is no tilting of frame relative to a base, while Zur teaches different embodiments with a movable frame (e.g. FIGS. 8, 9, 10). The purpose of Zur with FIG. 18 and FIG. 19 is to provide specifically a "variation with progressively forward adjusting headrest". One of ordinary skill in the art would not combine the teachings of Figiel and Zur, as there would be no basis or motivation do so when considering each of their teachings as a whole and such a combination would change the principle of operation of Figiel and Zur.”
This argument is not applicable to the current rejection, as Zur is no longer being used in the current rejection.  
Applicant then argued, “The Applicant submits that one of ordinary skill in the art would not combine the teachings of Figiel with the teachings of Hornbach as suggested by the Examiner, as Figiel teaches that each panel is independently pivotable in relation to the support frame and adding this feature from Hornbach would be contrary to that purpose. Hornbach teaches arcuate members for articulating the upper deck portion and the lower deck portion and has a principle of operation that is completely different from Figiel's, and in view of the above there would be no motivation to combine the teachings as suggested by the Examiner.”
This is not found persuasive. Figiel states in Column 6; line 22 that the “three sections or plates which can be moved independently into a variety of positions.” This does not necessarily mean that .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28-32, 34, 40, 41, 43-46, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figiel (US Patent 6651281) in view of Roussy (US Patent Application Publication 20160193095) further in view of O’Keefe (US Patent Application Publication 20110258780).
Regarding claim 28, Figiel teaches a method for placing a patient support device in a vascular position, the patient support device having a patient support assembly (Figure 9; 20) mounted onto a frame (Figure 2; 5) having a head end and a foot end, the frame being operatively connected to a base (Figure 11; the bar attaching the two wheels (unnumbered)) the patient support assembly including a backrest (Figure 9; 20, left) located near the head end, a lower body support panel (Figure 9; 20, right) located near the foot end and a core support panel (Figure 9; 20, middle) located between the backrest and the lower body support panel, the core support panel being pivotably interconnected to the lower body support panel (Figure 9; as shown), the method comprising: receiving a command to place the patient support device core angle above the frame; pivoting the lower body support panel at a lower body angle above the frame; pivoting the backrest at a back angle above the frame (Figure 9; as shown, the three sections are pivoted at an angle above the frame); and tilting the frame at a tilt angle relative to the base such that the head end of the frame is located below the foot end of the frame (Figure 11), thereby placing the patient support device in the vascular position. Figiel does not specifically teach the pivoting of the core support panel thereby causing pivoting of the lower body support panel, the tilt angle corresponding to the lower body angle and to the back angle, wherein the tilting of the frame at the tilt angle positions the lower body support panel horizontally at a first horizontal plane and the backrest horizontally at a second horizontal plane below the first horizontal plane. Roussy teaches the pivoting of the core support panel thereby causing pivoting of the lower body support panel (Figure 10, 202 pivots the thigh panel at 107 and foot panel at 2002). It would have been obvious to one of ordinary skill in the art at the time of invention to select a known actuator arrangement as in Roussy to apply to Figiel in order to carry out the positions shown in Figiel and to do so with no force required from the user, and additionally to achieve positions with the foot section sloped downward, which may be preferable to some users based on comfort and user preference. O’Keefe teaches the tilt angle corresponding to the lower body angle and to the back angle, wherein the tilting of the frame at the tilt angle positions the lower body support panel horizontally at a first horizontal plane and the backrest horizontally at a second horizontal plane below the first horizontal plane (Figure 19B shows a position of the head (at 270) and foot section (at 252) as well as the frame (at 20) which is close to the head section being horizontal and foot section being horizontal with foot section above head section and bottom frame tilted 
  Regarding claim 29, Figiel teaches the pivoting the core support panel comprises raising a rear portion of the core support panel located towards the lower body support panel (Figure 10; as shown on middle panel).
  Regarding claim 30, Figiel teaches the raising the rear portion of the core support panel further comprises raising a front portion of the lower body support panel located towards the core support panel, the rear portion of the core support panel being hingeably connected to the front portion of the lower body support panel via a hinge connection (Figure 10, as shown).
Regarding claim 31, Figiel does not specifically teach the raising the rear portion of the core support panel and the raising the front portion of the lower body support panel comprises actuating a lower body actuator having a first portion pivotably connected to the frame and a second portion pivotably connected to the hinge connection between the rear portion of the core support panel and the front portion of the lower body support panel. Roussy teaches the raising the rear portion of the core support panel and the raising the front portion of the lower body support panel comprises actuating a lower body actuator having a first portion pivotably connected to the frame and a second portion pivotably connected to the hinge connection between the rear portion of the core support panel and the front portion of the lower body support panel (Figure 10, at 2049). It would have been obvious to one of ordinary skill in the art 
Regarding claim 32, Figiel teaches the tilting of the frame is performed after the raising of the core body support panel and the raising of the backrest (The progression of figures 10 to figure 11 shows that this may be done in this order).
Regarding claim 34, Figiel does not specifically teach the core angle is 30 degrees, the lower body angle is 13 degrees, the back angle is 13 degrees and the tilt angle is 13 degrees. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the angles of the supports of Figiel to be 30 and 13 degrees in order to achieve a position at which patient comfort and care is optimized, and the optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839, 129 USPQ402 (CCPA 1961).
Regarding claim 40, Figiel teaches a method for placing a patient support device in a vascular position, the patient support device having a patient support assembly (Figure 9; 20) mounted onto a frame (Figure 2; 5) having a head end and a foot end, the frame being operatively connected to a base (Figure 11; the bar attaching the two wheels (unnumbered)), the patient support assembly including a backrest (Figure 9; 20, left) located near the head end, a lower body support panel (Figure 9; 20, right) located near the foot end and a core support panel (Figure 9; 20, middle) located between the backrest and the lower body support panel, each of the lower body support panel and the core support panel including a front portion and a rear portion, the rear portion of the core support panel being pivotably interconnected to the front portion of the lower body support panel and the method comprising: receiving a command the foot end of the frame (Figure 11), , thereby placing the patient support device in the vascular position. Figiel does not teach the rear portion of the lower body support panel being slidably supported on the frame, the pivoting of the core support panel causing pivoting of the lower body support panel at a lower body angle above the frame; the back angle corresponding to the lower body angle, wherein the tilting of the frame at the tilt angle positions the lower body support panel horizontally at a first horizontal plane and the backrest horizontally at a second horizontal plane below the first horizontal plane. Roussy teaches the rear portion of the lower body support panel being slidably supported on the frame (Figure 10; 2024), the pivoting of the core support panel causing pivoting of the lower body support panel at a lower body angle above the frame (Figure 10, 202 pivots the thigh panel at 107 and foot panel  at 2002). It would have been obvious to one of ordinary skill in the art at the time of invention to select a known actuator arrangement as in Roussy to apply to Figiel in order to carry out the positions shown in Figiel and to do so with no force required from the user, and additionally to achieve positions with the foot section sloped downward, which may be preferable to some users based on comfort and user preference. O’Keefe teaches the rear portion of the lower body support panel being slidably supported on the frame, the pivoting of the core support panel causing pivoting of the lower body support panel at a lower body angle above the frame; the back angle corresponding to the lower body angle, wherein the tilting of the frame at the tilt angle positions the lower body support panel horizontally at a first horizontal plane and the backrest horizontally at a second horizontal plane below the first horizontal plane (Figure 19B shows a position of the head (at 270) and foot section (at 252) as well as the frame (at 20) which is close to the head section being horizontal and foot section being horizontal with foot section above head section and bottom frame tilted to achieve this. Further, Paragraph 86 specifies that the angle alpha of the head section may be anywhere from 0 to 65 degrees, which therefore covers a horizontal position while the frame is tilted as shown in Figure 19B, thus indicating that a position such as the claimed position is a possibility for the sections). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the vascular position taught in Figiel to be arranged as in O’Keefe in order to allow for a patient to undergo specific treatments or beneficial positioning based on their specific condition. 
Regarding claim 41, Figiel teaches the rear portion of the core support panel is hingeably connected to the front portion of the lower body panel via a hinge connection (Figure 9. The middle panel 20 is pivotably connected through a hinge to the lower body panel).
   Regarding claim 43, Figiel teaches pivoting the core support panel comprises raising the rear portion of the core support panel (Figures 9/11, the right of the middle panel).
  Regarding claim 44, Figiel teaches raising the rear portion of the core support panel further comprises raising the front portion of the lower body panel located towards the core support panel (Figures 9/11, between the rightmost panel and middle panel).
Regarding claim 45, Roussy teaches raising the rear portion of the core support panel and raising the front portion of the lower body panel comprises actuating a lower body actuator having a first portion pivotably connected to the frame and a second portion pivotably connected to the hinge connection (Figure 10, 202 pivots the thigh panel at 107 and foot panel 
  Regarding claim 46, Figiel does not teach raising the rear portion of the core support panel and raising the front portion of the lower body panel further comprises sliding the rear portion of the lower body surface relative to the frame. Roussy teaches raising the rear portion of the core support panel and raising the front portion of the lower body panel further comprises sliding the rear portion of the lower body surface relative to the frame (Figure 10, 2024). It would have been obvious to one of ordinary skill in the art at the time of invention to select a known actuator arrangement as in Roussy to apply to Figiel in order to carry out the positions shown in Figiel and to do so with no force required from the user, and additionally to achieve positions with the foot section sloped downward, which may be preferable to some users based on comfort and user preference.
Regarding claim 49, Figiel does not specifically teach the core angle is 30 degrees, the lower body angle is 13 degrees, the back angle is 13 degrees and the tilt angle is 13 degrees. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the angles to be 13 and 30 degrees in order to achieve the optimal vascular position for treating the patient, and the optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290F.2d 839,129 USPQ402 (CCPA 1961).
  Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figiel (US Patent 6651281) in view of Roussy (US Patent Application Publication 20160193095) further in view of O’Keefe (US Patent Application Publication 20110258780).
  Regarding claim 33, Figiel teaches the raising of the core body support panel, the raising of the backrest and the tilting of the frame (Figure 11). Figiel does not specifically teach the movements are performed simultaneously. Ferraresi teaches movements of multiple actuators to position portions of a bed in different orientations may be performed sequentially or simultaneously (Column 16, lines 19-59). It would have been obvious to one of ordinary skill in the art to modify the movements of Figiel to be performed simultaneously as in Ferraresi in order to move the patient to different desired orientations faster.
Claim 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figiel (US Patent 6651281) further in view of O’Keefe (US Patent Application Publication 20110258780) in view of Elliot (US Patent Application Publication 20080172789).
Regarding claim 35, Figiel teaches a method for placing a patient support device in a vascular position, the patient support device having a patient support assembly (Figure 9; 20) mounted onto a frame (Figure 2; 5) having a head end and a foot end, the frame being operatively connected to a base (Figure 11; the bar attaching the two wheels (unnumbered)), the patient support assembly including a backrest (Figure 9; 20, left) located near the head end, a lower body support panel (Figure 9; 20, right) located near the foot end and a core support panel (Figure 9; 20, middle) located between the backrest and the lower body support panel, the core support panel being pivotably interconnected to the lower body support panel (Figure 9; as shown), the method comprising: receiving a command to place the patient support device in the vascular position (Figures 9-11, necessarily would require a command to place the patient support device in the positions shown in order to operate the actuators to do so) in which the core support panel is at a core angle above the frame, the lower body support panel is at a lower body angle above the frame, the backrest is at a back angle above the frame (Figure 9; as shown, the three sections are pivoted at an angle above the frame) and the frame is at atilt the lower body angle corresponding to the back angle, the lower body support panel is positioned horizontally at a first horizontal plane and the backrest is positioned horizontally at a second horizontal plane below the first horizontal plane, the tilt angle corresponding to the lower body angle and to the back angle. Elliot teaches sensing a current configuration of the patient support device (Paragraph 110); determining a combination of operations required to achieve the vascular position from the current configuration; pivoting at least one of the core support panel, the lower body support panel, the backrest and the frame according to the determined combination of operations, thereby placing the patient support device in the vascular position (Paragraph 88). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the bed of Figiel to monitor the status of the various components of the bed and to automatically achieve a vascular position with a button in order to allow for fast assumption of key positions needed to treat the patient. O’Keefe teaches the lower body angle corresponding to the back angle, the lower body support panel is positioned horizontally at a first horizontal plane and the backrest is positioned horizontally at a second horizontal plane below the first horizontal plane, the tilt angle corresponding to the lower body angle and to the back angle. (Figure 19B shows a position of the head (at 270) and foot section (at 252) as well as the frame (at 20) which is close to the head section being horizontal and foot section being horizontal with foot section above head section and bottom frame tilted to achieve this. Further, Paragraph 86 
Regarding claim 36, Figiel does not specifically teach the combination of operations is performed simultaneously. Elliot teaches the combination of operations is performed simultaneously (Paragraph 88). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the bed of Figiel to monitor the status of the various components of the bed and to automatically achieve a vascular position with a button in order to allow for fast assumption of key positions needed to treat the patient.
  Regarding claim 37, Figiel does not specifically teach the combination of operations is preprogrammed. Elliot teaches the combination of operations is preprogrammed (Paragraph 88). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the bed of Figiel to monitor the status of the various components of the bed and to automatically achieve a vascular position with a button in order to allow for fast assumption of key positions needed to treat the patient.
Regarding claim 38, Figiel does not specifically teach the method further includes the step of detecting a pivoting direction of the backrest. Elliot teaches the method further includes the step of detecting a pivoting direction of the backrest (Paragraph 88 discusses sensing the angular orientation of the backrest, and thus the angular orientation sensor would sense pivoting direction when the angular orientation changed). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the bed of Figiel to monitor the status .
   Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figiel (US Patent 6651281) further in view of O’Keefe (US Patent Application Publication 20110258780) in view of Elliot (US Patent Application Publication 20080172789) further in view of Horitani (US Patent Application Publication 20040133982).
  Regarding claim 39, Figiel does not specifically teach the method further includes the step of determining the pivot speed of the backrest. Horitani teaches the method further includes the step of determining the pivot speed of the backrest (Paragraph49). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the support of Figiel to determine pivot speed in order to allow for control of the speed to prevent pivoting too fast to be comfortable for the patient.
 Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figiel (US Patent 6651281) in view of Roussy (US Patent Application Publication 20160193095) further in view of O’Keefe (US Patent Application Publication 20110258780) in view of Hornbach (US Patent Application Publication 20060021145)
Regarding claim 42, Figiel and Roussy do not teach the rear portion of the lower body support panel is slidably supported on the frame via rollers. Hornbach teaches the rear portion of the lower body support panel is slidably supported on the frame via rollers (Figure 1; 60). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cams of Roussy to be rollers on the foot section as in Hornbach in order to allow smoother sliding of the frame, and thus increase patient comfort.
 Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figiel (US Patent 6651281) in view of Roussy (US Patent Application Publication 20160193095) further in view of O’Keefe  in view of Shimada (US Patent Application Publication 20160120327).
  Regarding claim 47, Figiel does not teach the tilting of the frame is performed after the raising of the core body support panel and the raising of the backrest. Shimada teaches the tilting of the frame is performed after the raising of the core body support panel and the raising of the backrest (Paragraphs 171-172 describe lifting the articulating portions both before and after the tilting of the frame depending on the positions and the users desire not to slip in the bed). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the bed of Figiel to articulate before tilting in order to prevent the user from sliding in the bed.
Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figiel (US Patent 6651281) in view of Roussy (US Patent Application Publication 20160193095) further in view of O’Keefe (US Patent Application Publication 20110258780) in view of Elliot (US Patent Application Publication 20080172789).
Regarding claim 48, Figiel does not teach the raising of the core body support panel, the raising of the backrest and the tilting of the frame are performed simultaneously. Elliot teaches the combination of operations is performed simultaneously (Paragraph 88). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the bed of Figiel to monitor the status of the various components of the bed and to automatically achieve a vascular position with a button in order to allow for fast assumption of key positions needed to treat the patient.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MORGAN J MCCLURE/Examiner, Art Unit 3673  
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        3/9/2021